Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of the claimed structure and function is not found nor suggested by the prior art. In detail, claim 1 recites a distributed energy conversion system wherein the first energy conversion entity makes first data concerning the provision of energy available to the evaluation entity, and wherein first the data includes one or more of the following: availability period, available quantity, cost/unit of energy, amount of pollutant/unit of energy, and storage state for one or more future time periods, wherein the second energy conversion entity makes second data concerning the consumption and/or use and/or storage of energy available to the evaluation entity, and wherein the second data includes one or more of the following: consumption period, consumed quantity, and stored quantity for two or more future time periods, with an evaluation being subsequently performed by the evaluation entity of the first and second data that are made available in order to create a roadmap for the consumption of energy, and with the evaluation entity being a component of the first energy conversion entity and/or a component of the second energy conversion entity, wherein at least one of the first to third energy conversion entities is insertable and removable from the distributed energy conversion system is not disclosed nor suggested by the prior art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/ELIM ORTIZ/           Examiner, Art Unit 2836 
January 30, 2021                                                                                                                                                                                            
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836